                Case 1:18-cv-04115-PAE Document 285 Filed 02/02/21 Page 1 of 3


                      RHEINGOLD GIUFFRA RUFFO & PLOTKIN LLP
                                      551 FIFTH AVENUE, 29TH FLOOR
                                       NEW YORK, NEW YORK 10176
                                             Tel: (212) 684-1880
                                             Fax: (212) 689-8156
                                           www.rheingoldlaw.com
DAVID B. RHEINGOLD◊                                                                              Of Counsel
THOMAS P. GIUFFRA♦                                                                          PAUL D. RHEINGOLD‡●
EDWARD A. RUFFO♦
SHERRI L. PLOTKIN♦                                                                                Also Admitted In:
JEREMY A. HELLMAN♦
                                                                                                           D.C. ‡
                                                                                                        Virginia ◊
                                              February 1, 2021                                       New Jersey ♦
                                                                                                   Massachusetts ●
       Hon. Paul A. Engelmayer, United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Room 1305
       New York, New York 10007

                       Re: Alexandra Canosa v. Harvey Weinstein, et al.
                           No. 18 Civ. 4115 (PAE)

       Dear Judge Engelmayer:

              We represent plaintiff, Alexandra Canosa in this matter. We write pursuant to your Honor’s
       order of January 26, 2021 (ECF 283).

               Plaintiff Alexandra Canosa has not yet determined her course of action with regard to
       releasing Harvey Weinstein. Exhibit 4 of the Order Confirming Plan Proponents’ Fifth Amended
       Joint Chapter 11 Plan of Liquidation, signed by the Honorable Mary F. Walrath, U.S.B.J., on
       January 26, 2021 (Case 18-10601-MFW, ECF 3203) provides the procedures for sexual
       misconduct claims such as Ms. Canosa’s (Exhibit 1). It sets forth that a Sexual Misconduct Claims
       Examiner will evaluate Ms. Canosa’s claims, and will then send her a Claims Determination which
       shall include the estimated minimum liquidated value of her allowed sexual misconduct claims, as
       well as an election notice.

              The order provides for the following with regard to timing (p. 140-141):

                      Upon the later of (i) the Claims Determination; (ii) a Final Claims
                      Determination; or (ii) a Final Judicial Determination, the Claims
                      Administrator shall provide each Claimant with the option to
                      release Harvey Weinstein or to not release Harvey Weinstein and
                      pursue an action against him (but not any Released Party) in
                      another court of competent jurisdiction (including the right to a
                      jury trial) (the “Election Notice”). The Election Notice shall
                      include the estimated minimum Liquidated Value of a Claimant’s
                      Allowed Sexual Misconduct Claims.
         Case 1:18-cv-04115-PAE Document 285 Filed 02/02/21 Page 2 of 3




               …
               Claimants must return the Election Notice to the Claims
               Administrator within 14 calendar days after the date of mailing of
               the Election Notice. If a Claimant does not affirmatively elect to
               release Harvey Weinstein (a “Non-Releasing Claimant”), such
               Non-Releasing Claimant shall receive 25% of the Liquidated Value
               of its Allowed Sexual Misconduct Claims and pursue an action
               against Harvey Weinstein (but not any Released Party) in another
               court of competent jurisdiction.

        Based on the order of the Bankruptcy Court, for purposes of settlement, Ms. Canosa is not
required to decide whether she will release Harvey Weinstein until after she knows how much
money she would receive if she decided to release him. Therefore, Ms. Canosa’s decision is not
ripe, as she will not have a decision as to whether she is releasing Harvey Weinstein until after her
claims are fully evaluated and she knows what amount of money she would be accepting to release
him from further liability.

        This Court’s prior Order directs her to make a durable commitment on whether she will
settle her claims against Harvey Weinstein without knowing what she would receive for her
damages. Ms. Canosa has directed us to advise the Court that she is not making a final decision
without first knowing what she will receive in the bankruptcy settlement.

       Ms. Canosa will have a monumental settlement decision to make. As with any case, the
discovery process helps immensely with deciding whether to take a settlement. As Ms. Canosa has
done her part, having been deposed at length on January 25, 2021, we ask that she be allowed to
complete the final two steps of deposition discovery, namely: taking the depositions of Harvey
Weinstein and Robert Weinstein.

         We see no reason that this discovery should not proceed. Indeed, on January 28, 2021, the
Honorable Alvin K. Hellerstein, U.S.D.J., issued an order directing discovery to proceed in the
matter of Geiss v. Weinstein Company, 17-cv-09554-AKH (ECF 392) on the grounds that “[t]his
case is independent from the action in Bankruptcy Court and must proceed on its own timeline”
(Exhibit 2). We also note that in said case, Judge Hellerstein denied Harvey Weinstein’s motion
for a stay of his deposition (Exhibit 3).

       Harvey Weinstein is still in New York, and specifically in a facility that has said they can
accommodate a virtual deposition. Furthermore, while arguing in support of a motion for a stay,
Harvey Weinstein’s counsel has indicated that Harvey Weinstein has serious health ailments (ECF
266, p. 3). The presence of these ailments make taking his deposition sooner than later of
heightened importance. We would note that in this Court’s Order dated January 4, 2021, counsel
for Harvey Weinstein was given a deadline of January 29, 2021 to submit a physician’s letter
documenting Harvey Weinstein’s inability to sit for a deposition (ECF 277). This proof of
incapacity was not submitted.

       Additionally, Robert Weinstein is currently under subpoena, and there is no reason to
postpone his deposition as it would be the last fact deposition required for this case. As the Court
                 Case 1:18-cv-04115-PAE Document 285 Filed 02/02/21 Page 3 of 3




        is no doubt aware, this is the only “Weinstein” case that has proceeded through almost the entirety
        of fact discovery, unlike other cases that have not even conducted a single deposition. It is not fair
        or equitable that Ms. Canosa as a victim of horrendous abuse should be subjected to a lengthy and
        intrusive deposition so that Defendants could evaluate her claims while being deprived of the same
        opportunity by deposing her abuser and his principal enabler in evaluating whether it is in her best
        interests to settle her claim.

               After taking these two depositions, Ms. Canosa would request that this matter be stayed
        pending her decision on the determination of the Sexual Misconduct Claims Examiner, as there
        would not be expected to be any further discovery that could help her make her determination.

               Thank you for your consideration in this matter.

                                                                      Respectfully submitted,




                                                                         Thomas P. Giuffra

        AIDALA BERTUNA & KAMINS, PC
        Attorneys for Defendant Harvey Weinstein
        iansari@aidalalaw.com

        SEYFARTH SHAW LLP
        Attorneys for Defendants The Weinstein Company, LLC, The Weinstein Company Holdings, LLC
        kbitar@seyfarth.com; lsavadjian@seyfarth.com

        SCHULTE ROTH & ZABEL LLP
        Attorneys for Non-Party Robert Weinstein
        gary.stein@srz.com; andrew.gladstein@srz.com

The Court has previously ordered that the depositions of Robert Weinstein and Harvey Weinstein go forward by
February 12, 2021, unless plaintiff Canosa has durably rejected the settlement offer extended to her in connection
with the bankruptcy court settlement process. Dkt. 283. Plaintiff’s counsel’s letter, in asking that the depositions
go forward by that date regardless of whether Canosa has made a decision as to whether to accept the bankruptcy
court settlement, implies but does not explicitly state that Ms. Canosa does not yet know the amount of the
settlement that she would receive via that process. The Court directs plaintiff’s counsel, by February 4, 2021, to
submit a sworn declaration so attesting if true, and explaining concretely why Ms. Canosa does not yet know the
amount that she stands to receive through that process. Following counsel’s response, the Court will determine
whether to enforce the February 12, 2021 deadline. Both Weinsteins should remain prepared to be deposed by
that date. To the extent that defendant Harvey Weinstein intends to seek the adjournment of the deposition on
medical grounds, the Court expects to receive any such application by Friday, February 5, 2021, to enable the
Court to review it in an orderly fashion.

SO ORDERED.
                   
            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge
February 2, 2021
